Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 08/13/21 is acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/21 has been entered.

Status of Claims
Claims 1-20 are pending. 
In the submission filed 07/21/21, claims 1, 10, 18 and 19 
Claims 1-20 are rejected. 

Response to Arguments
Regarding the claim objection and the rejection under 35 U.S.C. 112
The claim objection and the rejection under 35 U.S.C. 112 have been overcome in view of Applicant's amendments. Applicant's attention is directed to the new rejections under 35 U.S.C. 112.
Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101
Applicant’s arguments filed have been fully considered but are not persuasive.
Although the claims recite performing operations on data, these operations are in the service of the abstract idea of determining validity of a claim, e.g., an insurance claim (see original specification as filed, 0001, 0018-0023). Thus, the claims effectively automate the business process of claim auditing, and the specification confirms this as the purpose of Applicant's invention. Note also that narrowing an abstract idea does not render the abstract idea non-abstract or create a practical application. See October 2019 Update: Subject Matter 
In addition, contrary to Applicant's assertion, the claims do not require "large data sets" and do not recite "train[ing] a model" (Response, p. 12). Rather, the claims recite operation on "a policy document" and "a claim," i.e., a single policy document and a single claim, and "transforming […] a policy document." 
Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 103:
Applicant's arguments have been fully considered but are moot and/or not persuasive in view of the new combination of prior art being used in the current rejection.

Examiner's Comments
Not Positively Recited
Claim 10 recites:
"wherein atoms of the probabilistic logic formulas that violate the alignment are discarded"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claims 1, 10 and 19 recite:
"parse … to identify concepts comprising conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity"
"generate … to map text of the sentences conditions and the constraints into the probabilistic logic formulas"
Claim 19 recites:
"A computer program product … to cause the processor to:"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/does not limit the scope of the claims. See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claims 1, 10 and 19 are directed to a system, a computer-implemented method, or a computer program product "that facilitates evaluating a claim's validity."
Claims 1, 10 and 19 are directed to the abstract idea of "determining (probabilistically) the validity of a (e.g., insurance) claim based on the facts of the claim and the terms of the insurance policy," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 10 and 19 recite "transform a policy document into probabilistic logic formulas, comprising parse … textual language of a policy document in a natural language format to identify concepts comprising conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity, cluster the concepts into a hierarchy based on semantic similarity, extract, from the hierarchy, relationships between pairs of concepts, create an ontology based on the concepts and the relationships, for respective sentences of the policy document, generate the probabilistic logic formulas, … to map text of the sentences into the probabilistic logic formulas, and align the probabilistic logic formulas to the ontology using a sequence alignment algorithm, wherein atoms of the probabilistic logic formulas that violate the alignment are discarded, and assign maximization weights to the aligned probabilistic logic formulas using an expectation-maximization algorithm; and [determine] a validity status of a claim and a probability that the validity status is correct based on an evaluation of the probabilistic logic formulas and claim data relating to the claim." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "a memory," "a processor," "a policy processor component," "machine learning," "a natural language processing algorithm," "a long-short term memory sequence-to-sequence model," and "a claim management component" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of determining (probabilistically) the validity of a (e.g., insurance) claim based on the facts of the claim and the terms of the insurance policy, specifically, as recited above. 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of determining (probabilistically) the validity of a (e.g., insurance) claim based on the facts of the claim and the terms of the insurance policy, specifically, as recited above, using computer technology (e.g., a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 10 and 19 are not patent eligible.
The dependent claims describe further details of the data (validity status, conditions, constraints, contract) or elaborations of the operations (determining reason for validity status, presenting information, encoding and storing formulas, evaluating formulas, receiving input regarding condition/ constraint) of the abstract idea, and/or additional elements (interface component) constituting generic computer elements/ functionality for implementing the abstract idea. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 5, 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claims 2 and 11 recite "a valid status that indicates … and an invalid status that indicates …," but the specification does not provide details on what these actions ("indicates") comprise or how they are performed.
Claim 3 recites "wherein the conditions and the constraints define criteria …," but the specification does not provide details on what this action ("define") comprises or how it is performed.
Claim 5 recites "the claim management component facilitates …," but the specification does not provide details on what this action ("facilitates") comprises or how it is performed.
Claim 9 recites "… input data that indicates … indicates … filters out … filters out …," but the specification does not provide details on what these actions ("indicates," "filters out") comprise or how they are performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Means Plus Function
Claim 1 recites:
"a policy processor component … cluster the concepts into a hierarchy based on semantic similarity … generate the probabilistic logic formula … wherein atoms of the probabilistic logic formulas that violate the alignment are discarded"
Claim 5 recites:
"the claim management component facilitates …"
Claim 7 recites:
"the policy processor component encodes …"
Claim 8 recites:
"the claim management component evaluates …"
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, "policy processor component," "claim management component" that are coupled with functional language, "cluster the concepts into a hierarchy based on semantic similarity … generate the probabilistic logic formula … wherein atoms of the probabilistic logic formulas that violate the alignment are discarded," "facilitates …," "encodes …," "evaluates …," without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and/or to clearly link the structure, material, or acts to the functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 are (also) rejected by virtue of their dependency from a rejected base claim.

Unclear Scope 
Claim 1 recites "a policy processor component that employs machine learning to train a model to transform a policy document into probabilistic logic formulas, comprising: parse …; cluster …; extract …; create …; generate …; and align …." On its face, the claim recites that a component of the apparatus ("policy processor component"), or abstract data ("probabilistic logic formulas"), comprises actions ("parse …"; "cluster …"; "extract …"; "create …"; "generate …"; and "align …"), rendering it unclear as to whether the claim is directed to an apparatus or a method. As best understood, Applicant intended "comprising" to refer to the recited transforming, in which case, "comprising" may be amended to "the transforming comprising" and the recited actions amended to recite the initial verbs as gerunds.
Claim 1 recites "generate the probabilistic logic formulas, using a long-short term memory sequence-to-sequence model, to map text of the sentences into the probabilistic logic formulas." It is not clear whether the clause "using a long-short term memory sequence-to-sequence model" modifies the clause preceding it ("generate …") or the clause after it ("to map …).
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-9 are rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baluta et al. (U.S. Patent Number 8,666,785), hereafter Baluta, in view of Singla et al. ("Entity Resolution with Markov Logic"), hereafter Singla, and further in view of Sen et al. ("Approximate Computing for Long Short Term Memory (LSTM) Neural Networks"), hereafter Sen. 

Regarding Claims 1, 10 and 19
Baluta teaches:
(element 1) a memory that stores computer-executable components; and (7:26-44)
(element 2) a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: (7:26-44)
(element 3) a policy processor component (7:26-44 computer/ software) that employs machine learning (2:49-64) to transform a policy document into … logic formulas (taught by steps A-F, below), comprising: 
Note: although some portions of Baluta cited below regarding structuring and coding unstructured text are illustrated or exemplified with respect to a transaction record such as a claim submission, at 7:57-59 Baluta states that "claim policies, and substantiating health care plans can be encoded as 'documents' in the methods and systems described herein," that is to say, the structuring, coding, etc. operations described with respect to "documents" or specifically claims submissions, etc. are also applicable to claim policies, etc.
(step A) parse, using a natural language processing algorithm, textual language of a policy document in a natural language format to identify concepts comprising conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity, (Fig. 1, 112, 114, 116, 1:65-2:34, 2:65-3:61, 4:35-6:35, 7:5-10, 7:20-26, 7:57-63)
(step B) cluster the concepts into a hierarchy based on semantic similarity, (2:24-34, 2:49-4:26, 5:15-6:36, 7:20-26, 7:64-8:61, 11:11-52)
(step C) extract, from the hierarchy, relationships between pairs of the concepts, (2:24-34, 2:49-4:26, 5:15-6:36, 7:20-26, 7:64-8:61, 11:11-52)
(step D) create an ontology based on the concepts and the relationships, for respective sentences of the policy document (2:24-34, 2:49-4:26, 5:15-6:36, 7:20-26, 7:64-8:61, 11:11-52)
(step E) generate the … logic formulas, … to map text of the sentences into the … logic formulas (e.g., Fig. 4, 408, 9:53-10:24), and (1:65-2:34, 4:35-6:36, 6:51-7:19, 7:51-11:52, 9:53-10:24, Fig. 4; note: although Baluta speaks sometimes of mapping terms rather than sentences, it is understood that Baluta also maps sentences in order to determine validity of claim submissions by reference to claim policies, as taught by Baluta, see element 4 below; see also note at element 3 above)
(element 4) a claim management component (7:26-44 computer/ software) that determines a validity status of a claim and a probability that the validity status is correct based on an evaluation, using the … logic formulas, of claim data relating to the claim. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63)
Baluta (see step E above) implicitly teaches aligning the logic formulas to the ontology, wherein logic formulas that violate the alignment are discarded, but does not explicitly disclose in its entirety the following limitations. However, Singla teaches:
(element 3) … probabilistic … (Abstract, 1-4, authors' approach combines first order logic and probabilistic graph models/Markov random fields by attaching weights to first-order logic formulas, referencing endnote 36, Richardson et al., "Markov Logic Networks" (by same co-author), hence probabilistic logic formulas representing sentences in knowledge base (ontology))
(step E) … probabilistic … probabilistic … (Abstract, 1-4, as per above)
(step F) align the probabilistic logic formulas to the ontology using a sequence alignment algorithm, wherein atoms of the probabilistic logic formulas that violate the alignment are discarded, and assign maximization weights to the aligned probabilistic logic formulas using an expectation-maximization algorithm; (Abstract, 1-4, 9, as per/further to above, possible world assigns truth value to each possible ground atom, and if world violates formula, it has zero probability or is less probable, i.e., if any ground atom violates alignment with knowledge base (ontology), it should be discarded; weights are assigned to the formulas according to probability/strength of constraint/likelihood, and may be assigned using an expectation-maximization (EM) algorithm)
(element 4) … probabilistic … (Abstract, 1-4, as per above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Baluta's system and methods for automated insurance claims processing (in the service of adjudicating insurance claims for validity), by incorporating therein these teachings of Singla pertaining to using probabilistic logic formulas to represent sentences of a knowledge base, aligning the formulas to the knowledge base, and assigning weights to the formulas, because this provides the expressiveness of first-order logic while avoiding its brittleness, in other words, handles uncertainty and tolerates imperfect and contradictory knowledge, which generally characterize a real world knowledge base. See Singla, 4, and Richardson et al. ("Markov Logic Networks"), 1-2. Thus, too, the combination in question amounts to combining prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Baluta in view of Singla does not explicitly disclose in its entirety but, in analogous art, Sen teaches:
(step E) … using a long-short term memory sequence-to-sequence model …; (pp. 2266-2269)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Baluta's system and methods for automated insurance claims processing (in the service of adjudicating insurance claims for validity), by incorporating therein these teachings of Sen pertaining to a long-short term memory sequence-to-sequence model, because Baluta already performs natural language processing (NLP) to produce structured policies and claim submissions, and Sen teaches an enhanced way of performing NLP to generate structured semantically equivalent content from natural language text, see Sen, pp. 2266-2269. Accordingly, Sen enhances Baluta's processing by making it more robust and accurate. Thus, in addition, the combination in question amounts to combining prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 2 and 11
Baluta in view of Singla and Sen teaches the limitations of base claims 1 and 10 as set forth above. Baluta further teaches:
wherein the validity status is selected from a group of validity statuses consisting of a valid status that indicates the claim is determined to be valid and an invalid status that indicates the claim is determined to be invalid. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63)

Regarding Claims 3 and 12
Baluta in view of Singla and Sen teaches the limitations of base claims 1 and 10 as set forth above. Baluta further teaches:
wherein the conditions and the constraints define criteria (e.g., thresholds, values, rules by which rules engine operates, claim terms by which compliance with structured/ coded claim policy (validity) is determined) to be employed to determine whether claims are to be indicated as having a valid status or an invalid status. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63) 

Regarding Claims 5 and 14
Baluta in view of Singla and Sen teaches the limitations of base claims 1 and 10 as set forth above. Baluta further teaches:
wherein the claim management component facilitates, via an interface component, presentation of information relating to at least one of the validity status, the probability that the validity status is correct, a reason for the validity status, or a probability that the reason is a correct reason for the validity status. (3:21-30, 4:21-26)

Regarding Claims 6 and 15
Baluta in view of Singla and Sen teaches the limitations of base claims 1 and 10 as set forth above. Baluta further teaches:
wherein the contract is an insurance policy. (1:15-21)

Regarding Claims 7 and 16
Baluta in view of Singla and Sen teaches the limitations of base claims 1 and 10 as set forth above. Baluta further teaches:
wherein the policy processor component encodes the conditions and the constraints to generate the … logic formulas, and (As per prior art cited for claims 1, 10 and 19, steps A and E)
stores the … logic formulas and information relating to the conditions and the constraints in a knowledge database component. (2:65-3:67, 7:20-44, 7:64-8:61, 10:20-24)
Singla further teaches:
… probabilistic … (Abstract, 1-4)
… probabilistic … (Abstract, 1-4)

Regarding Claim 8 
Baluta in view of Singla and Sen teaches the limitations of base claim 1 as set forth above. Baluta further teaches:
wherein the claim management component evaluates the probabilistic logic formulas and the claim data relating to the claim, and determines the validity status of the claim and the probability that the validity status is correct based on evaluation results of the evaluation. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63) 


Regarding Claim 9
Baluta in view of Singla and Sen teaches the limitations of base claim 1 as set forth above. Baluta further teaches:
wherein the policy processor component receives, via an interface component, input data that indicates a first condition of the conditions, indicates a first constraint of the constraints, filters out a second condition, or filters out a second constraint. (3:1, 4:35-6:35, 7:66-8:1)

Regarding Claim 17
Baluta in view of Singla and Sen teaches the limitations of base claim 10 as set forth above. Baluta further teaches:
evaluating, by the system, the probabilistic logic formulas and the claim information relating to the claim to generate evaluation results, comprising the evaluation result, wherein the evaluating comprises extracting factual information from the claim information, wherein the factual information relates to one or more facts associated with an event or a physical condition associated with a user identity associated with the claim. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63, 10:25-11:52)

Regarding Claim 18
Baluta in view of Singla and Sen teaches the limitations of base claim 10 as set forth above. Baluta further teaches:
determining, by the system, that the claim violates a condition of the conditions or a constraint of the constraints, based on the evaluation result of the evaluating, using the probabilistic logic formulas, of and the claim information; and (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63) 
determining, by the system, that the validity status of the claim is an invalid status based on the determining that the claim violates the condition or the constraint. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63)

Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baluta et al. (U.S. Patent Number 8,666,785), hereafter Baluta, in view of Singla et al. ("Entity Resolution with Markov Logic"), hereafter Singla, and further in view of Sen et al. ("Approximate Computing for Long Short Term Memory (LSTM) Neural Networks"), hereafter Sen, and further in view of Becerra et al. (U.S. Patent Application Publication No. 2010/0145734 A1), hereafter Becerra.

Regarding Claims 4 and 13
Baluta in view of Singla and Sen teaches the limitations of base claims 1 and 10 as set forth above. 
Baluta in view of Singla and Sen do not explicitly disclose but Becerra teaches:
wherein the claim management component determines a reason for the validity status, and wherein the claim management component determines that the reason has a highest probability of being a correct reason for the validity status as compared to other reasons for the validity status that are potentially the correct reason. (Figs. 5-7, Assigned Confidence Value, 0086, 0088)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Baluta's system and methods for automated insurance claims processing (in the service of adjudicating insurance claims for validity), by incorporating therein these teachings of Becerra pertaining to determining a confidence score for the veracity/validity of the claim based on the corroborating data sources, because this would provide for increased confidence in determinations of in/validity of a claim, thus permitting streamlining of the claims adjudication process, including expediting of the process and elimination/ reduction of manual verification required by the claimant (i.e., the requirement imposed on the claimant to bring documentary/ evidentiary proof of the claim). See Becerra, Abstract, 0008-0021, 0034. Accordingly, the combination in question amounts to combining prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 20
Baluta in view of Singla and Sen teaches the limitations of base claim 19 as set forth above. Baluta further teaches:
wherein the validity status is selected from a group of validity statuses consisting of a valid status that indicates the claim is determined to be valid and an invalid status that indicates the claim is determined to be invalid. (Fig. 1, 1:65-2:34, 4:35-5:15, 7:8-19, 7:45-63)
Becerra further teaches:
determine an explanation for the validity status that has a highest probability of being a correct explanation for the validity status as compared to other explanations for the validity status that are potentially the correct explanation, and (Figs. 5-7, Assigned Confidence Value, 0086, 0088)


Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
Crabtree '584, 0061-0063, and Crabtree '453, 0048-0050, teach, inter alia, using a natural language processing algorithm to parse a natural language contract to identify terms and conditions thereof.
Sutskever, DeVries and Sun teach, inter alia, using long-short term memory sequence-to-sequence models or similar machine learning/recurrent neural network models for a variety of tasks such as translation and the like.
Karres, Riskin, Jean-Mary, Yanosy, Roth, Bounouane, Haley, Toivanen, Shvaiko and Otero-Cerdeira teach, inter alia, ontology construction (including natural language processing and forming a hierarchy of concepts and relationships between concepts) and ontology alignment, with at least Karres, Yanosy, Bounouane and Haley teaching, inter alia, representing sentences in an ontology as logic formulas (and in at least some cases, probabilistic logic formulas), and at least Yanosy and Roth teaching, inter alia, determining whether a transaction or event complies with requirements of an ontology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692